Exhibit 99.3 MANAGEMENT’S DISCUSSION AND ANALYSIS April 14, 2010 CAUTION REGARDING FORWARD-LOOKING STATEMENTS This management discussion and analysis may contain forward-looking statements within the meaning of securities laws.Such statements include, but are not limited to, statements relating to: • our ability to obtain the substantial capital required to fund research and operations; • our plans to obtain partners to assist in the further development of our product candidates; • our expectations with respect to existing and future corporate alliances and licensing transactions with third parties, and the receipt and timing of any payments to be made by us or to us in respect of such arrangements; • our expectations regarding future financings; • our plans to conduct clinical trials; • our expectations regarding the progress and the successful and timely completion of the various stages of our drug discovery, pre-clinical and clinical studies and the regulatory approval process; • our plans, objectives, expectations and intentions; and • other statements including words such as “anticipate”, “contemplate”, “continue”, “believe”, “plan”, “estimate”, “expect”, “intend”, “will”, “should”, “may”, and other similar expressions. Such statements reflect our current views with respect to future events and are subject to risks and uncertainties and are necessarily based upon a number of estimates and assumptions that, while considered reasonable by us are inherently subject to significant business, economic, competitive, political and social uncertainties and contingencies. Many factors could cause our actual results, performance or achievements to be materially different from any future results, performance, or achievements that may be expressed or implied by such forward-looking statements, including, among others: • our ability to continue to operate as a going concern; • our ability to obtain the substantial capital required to fund research and operations; • our lack of product revenues and history of operating losses; • our early stage of development, particularly the inherent risks and uncertainties associated with (i) developing new drug candidates generally, (ii) demonstrating the safety and efficacy of these drug candidates in clinical studies in humans, and (iii) obtaining regulatory approval to commercialize these drug candidates; • the progress of our clinical trials; • our liability associated with the indemnification of Old Lorus and its directors, officers and employees • our ability to find and enter into agreements with potential partners; • our drug candidates require time-consuming and costly preclinical and clinical testing and regulatory approvals before commercialization; • clinical studies and regulatory approvals of our drug candidates are subject to delays, and may not be completed or granted on expected timetables, if at all, and such delays may increase our costs and could delay our ability to generate revenue; • the regulatory approval process; • our ability to attract and retain key personnel; • our ability to obtain patent protection and protect our intellectual property rights; • our ability to protect our intellectual property rights and to not infringe on the intellectual property rights of others; • our ability to comply with applicable governmental regulations and standards; • development or commercialization of similar products by our competitors, many of which are more established and have greater financial resources than we do; • commercialization limitations imposed by intellectual property rights owned or controlled by third parties; • our business is subject to potential product liability and other claims; • our ability to maintain adequate insurance at acceptable costs; • further equity financing may substantially dilute the interests of our shareholders; • changing market conditions; and • other risks detailed from time-to-time in our ongoing quarterly filings, annual information forms, annual reports and annual filings with Canadian securities regulators and the United States Securities and Exchange Commission, and those which are discussed under the heading “Risk Factors”. Should one or more of these risks or uncertainties materialize, or should the assumptions set out in the section entitled “Risk Factors” underlying those forward-looking statements prove incorrect, actual results may vary materially from those described herein.These forward-looking statements are made as of the date of this management, discussion and analysis or, in the case of documents incorporated by reference herein, as of the date of such documents, and we do not intend, and do not assume any obligation, to update these forward-looking statements, except as required by law.We cannot assure you that such statements will prove to be accurate as actual results and future events could differ materially from those anticipated in such statements.Investors are cautioned that forward-looking statements are not guarantees of future performance and accordingly investors are cautioned not to put undue reliance on forward-looking statements due to the inherent uncertainty therein. 1 LIQUIDITY AND CAPITAL RESOURCES Since its inception, Lorus has financed its operations and technology acquisitions primarily from equity and debt financing, the proceeds from the exercise of warrants and stock options, and interest income on funds held for future investment.The remaining costs associated with the completion of the LOR-2040 Phase I/II clinical trial program with the US National Cancer Institute (“NCI”) will be borne by the NCI.Lorus has, in the past, undertaken additional LOR-2040 trials and acquired additional quantities of LOR-2040 drug to support ongoing trials and undertaken further development of LOR-2040 at its own cost.We will continue the development of our small molecule programs from internal resources. We have not earned substantial revenues from our drug candidates and are therefore considered to be in the development stage.The continuation of our research and development activities and the commercialization of the targeted therapeutic products are dependent upon our ability to successfully finance and complete our research and development programs through a combination of equity financing and payments from strategic partners.We have no current sources of payments from strategic partners. Management has forecasted that the Company’s current level of cash and cash equivalents and short-term investments will not be sufficient to execute its current planned expenditures for the next twelve months without further investment. On April 14, 2010, the Company secured a six-month, $1 million, loan from a company related to a member of its Board of Directors (See “Subsequent events”).In addition, on April 6, 2010, the Company filed a Registration Statement on form F-1 with the United States Securities and Exchange Commission (the “SEC”), which if made effective may lead to an offering of up to US$17,500,000 of units in the United States (see “Subsequent events”) Management believes that it has sufficient funding, including the proceeds of the loan above, to continue to execute its planned expenditures without interruption to about July 2010.The Company continues to pursue additional funding and partnership opportunities to execute its planned expenditures in the future.However, there can be no assurance that the capital or partnerships will be available as necessary to meet these continuing expenditures, or if the capital or partnerships are available, that they will be on terms acceptable to the Company.Further, there can be no assurance that the SEC will cause our Registration Statement to be effective and register the units or that we will be successful in issuing any units. The issuance of common shares by the Company could result in significant dilution in the equity interest of existing shareholders.The Company has implemented a number of cost conservation strategies including delaying certain research programs until financing is available.There can be no assurance that the Company will be able to obtain sufficient financing to meet future operational needs.As a result, there is a significant doubt as to whether the Company will be able to continue as a going concern and realize its assets and pay its liabilities as they fall due. The interim consolidated financial statements do not reflect adjustments that would be necessary if the going concern assumption were not appropriate. If the going concern basis were not appropriate for those financial statements, then adjustments would be necessary in the carrying value of the assets and liabilities, the reported revenues and expenses and the balance sheet classifications used. The following discussion should be read in conjunction with the audited financial statements for the year ended May 31, 2009 and the accompanying notes (the "Financial Statements") contained in the Company’s annual report.The Financial Statements, and all financial information discussed below, have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).All amounts are expressed in Canadian dollars unless otherwise noted.All comparative figures presented in these consolidated financial statements include those of those of Old Lorus prior to the Arrangement Date (as defined below) and the Company after the Arrangement Date.References in this Management’s Discussion and Analysis to the “Company”, “Lorus”, “we”, “our”, “us” and similar expressions, unless otherwise stated, refers to Lorus Therapeutics Inc. OVERVIEW Lorus is a life sciences company focused on the discovery, research and development of effective anticancer therapies with a high safety profile.Lorus has worked to establish a diverse anticancer product pipeline, with products in various stages of development ranging from pre-clinical to an advanced Phase II clinical trial.A growing intellectual property portfolio supports our diverse product pipeline.Lorus’ pipeline is a combination of internally developed products and products licensed in from other entities at a pre-clinical stage. We believe that the future of cancer treatment and management lies in drugs that are effective, safe and have minimal side effects, and therefore improve a patient's quality of life.Many of the cancer drugs currently approved for the treatment and management of cancer are toxic with severe side effects, and we therefore believe that a product development plan based on effective and safe drugs could have broad applications in cancer treatment.Lorus' strategy is to continue the development of our product pipeline using several therapeutic approaches. Each therapeutic approach is dependent on different technologies, which we believe mitigates the development risks associated with a single technology platform.We evaluate the merits of each product throughout the clinical trial process and consider commercial viability as appropriate.The most advanced anticancer drugs in our pipeline, each of which flow from different platform technologies, are antisense, small molecules and immunotherapeutics. Our business model is to take our product candidates through pre-clinical testing and into Phase I and Phase II clinical trials.It is our intention to then partner or co-develop these product candidates after successful completion of Phase I or II clinical trials.Lorus will give careful consideration in the selection of partners that can best advance the drug candidates into a pivotal Phase III clinical trial and, upon successful results, commercialization.Our objective is to receive cash for milestone payments and royalties from such partnerships which will support continued development of our product pipeline.We assess each product candidate and determine the optimal time to work towards partnering out that product candidate. Our success is dependent upon several factors, including, maintaining sufficient levels of funding through public and/or private financing, establishing the efficacy and safety of our products in clinical trials and securing strategic partnerships. 2 Our net loss for the three months ended February 28, 2010 decreased to $1.3 million ($nil per share) compared to $2.5 million ($0.01 per share) in the same period in the prior year.The Company had net earnings of $7.2 million ($0.03 per share) for the nine months ended February 28, 2010 compared to a net loss of $7.0 million ($0.03 per share) during the same period in the prior year.The year-to-date net earnings are primarily a result of the $11.0 million gain on sale recognized on the extinguishment of its convertible debentures in June 2009.During the nine months ended February 28, 2009 the Company recorded a gain on sale of shares related to the Arrangement (defined below) of $450 thousand. We utilized cash of $1.8 million our operating activities in three-month period ended February 28, 2010 compared with $1.8 million during the same period in fiscal 2009.For the nine months ended February 28, 2010 we utilized cash of $3.5 million compared with $5.7 million in the same period last year.The decrease in year-to-date cash used in operating activities is primarily a result of a reduced net loss in the period compared to the prior year.During the three month period ended February 28, 2010, the Company’s change in non-cash working capital primarily as a result of decreased short-term investments and prepaid expense balances compared to the same period in the prior year. At February 28, 2010, we had cash, cash equivalents and short-term investments of $1.1 million compared to $5.9 million at May 31, 2009. As a result of the Company's current cash position, management has implemented a series of strategies to reduce costs and is actively pursuing investment and other opportunities aimed at funding its research and development programs. As part of its cost reduction strategies, management has reduced its research and development costs by limiting non-critical activities and reduced its general and administrative costs by limiting expenditures and reducing its personnel costs, among other things, and will continue to do so until such time as the Company has sufficient capital to support a full development program. RESULTS OF OPERATIONS Revenue Revenues for the three-month period ended February 28, 2010 decreased to $3 thousand compared with revenue of $64 thousand for the same period in the prior year.For the nine-month period ended February 28, 2010, total revenue increased to $131 thousand from $106 thousand in the same period last year.This increase in revenue for the nine-months ended February 28, 2010 is related to an increase in milestone revenues associated with the license of Virulizin to ZOR Pharmaceuticals (“ZOR”) as a result of ZOR achieving a financing milestone. This milestone revenue was recognized over the period of a service contract period whereby Lorus agreed to provide consulting services to ZOR.The milestone revenue was fully recognized by the end of the second quarter of 2010 as the service agreement with ZOR expired in October 2009 resulting in a reduction in revenue during the three-month period ended February 28, 2010 compared to the same period in the prior year. Research and Development Research and development expenses totaled $718 thousand in the three-month period ended February 28, 2010 compared to $1.1 million during the same period in the prior year and decreased to $1.9 million from $3.1 million in the nine-month period ended February 28, 2010 as compared to the same period in fiscal 2009. The decrease in expenditures during the nine-month period ended February 28, 2010 compared to the same period in the prior year of $1.1 million is primarily a result of the cost of toxicity studies for small molecule conducted and completed in fiscal 2009.No similar costs were incurred in the current year.In addition, we reduced overall, non-critical research and development costs in response to the current cash position. General and Administrative General and administrative expenses totaled $515 thousand in the three-month period ended February 28, 2010 compared to $775 thousand in same period in the prior year.For the nine-month period ended February 28, 2010, general and administrative expenses were $1.8 million compared with $2.4 million in the same period in the prior year. The decrease in general and administrative costs for the three and nine-month periods ended February 28, 2010 is the result of reduced personnel and legal and accounting costs in comparison with the prior year. Stock-Based Compensation In the three-month period ended February 28, 2010, the Company recognized a stock-based compensation expense of $94 thousand compared with $111 thousand in the same period last year.In the nine-month period ended February 28, 2010 the Company recognized an expense of $110 thousand compared with $347 thousand for the same period in the prior year.The reduction in expense in the current year-to-date period is a function of the reduced headcount and share price as well as the recovery related to the forfeiture of unvested options in the second quarter of the current year. Depreciation and Amortization Depreciation and amortization expenses decreased to $21 thousand in the three-month period and $64 thousand in the nine-month period ended February 28, 2010 as compared to $55 thousand and $141 thousand in the same periods, respectively, in the prior year.The decrease in depreciation and amortization expense is the result of reduced capital asset purchases over the past three fiscal years. Interest Expense The Company did not incur interest expense during the three-month period ended February 28, 2010 compared with $160 thousand in the same period last year.For the nine-month period ended February 28, 2010 interest expense was $41 thousand compared with $578 thousand for the same period last year.Interest expense during the year and in the prior year related primarily to the interest payable at a rate of prime plus 1% on the $15.0 million convertible debentures which were repurchased in June 2009. 3 Accretion in Carrying Value of Secured Convertible Debentures In the three months ended February 28, 2010, the Company did not recognize any accretion expense as the convertible debentures were repurchased on June 19, 2009.The year-to-date accretion expense of $80 thousand relates to the period in the current year during which the convertible debentures were outstanding, June 1, 2009 to June 19, 2009. InterestIncome Interest income totaled $2 thousand in the three-month period ended February 28, 2010 compared to $65 thousand in the same period last year.For the nine-month period ended February 28, 2010 interest income totaled $16 thousand compared with $218 thousand in the same period last year.The decrease in interest income during both the three and nine month periods ended February 28, 2010 is due to a lower average cash and investment balances and significantly lower interest rates available on investments compared to the same periods in the prior year. Net earning (loss) for the period Our net loss for the three months ended February 28, 2010 decreased to $1.3 million ($nil per share) compared to $2.5 million in the same period in the prior year.The Company had net earnings of $7.2 million ($0.03 per share) for the nine months ended February 28, 2010 compared to a loss of $7.0 million ($0.03 per share) during the same period in the prior year. The net earnings are primarily a result of the $11.0 million gain on sale recognized on the extinguishment of the convertible debentures.During the nine months ended February 28, 2009 the Company recorded a gain on sale of shares related to the Arrangement of $450 thousand.Costs were lower in the current three and nine-month periods ended February 28, 2010 as a result of reduced research and development activities, the repurchase of the convertible debentures and the implementation of costs savings strategies in response to the current cash position.These reductions are partly offset by increased legal costs for patents in the second quarter of fiscal 2010 relating to the assignment of patents to Lorus from GeneSense on the windup of GeneSense into Lorus. The loss from operations for the three and nine month periods ended February 28, 2010 (before the gain on repurchase of the convertible debentures) decreased by $1.1 million and $3.6 million compared with the same periods in the prior year due primarily to a reduction in interest and accretion expense of $567 thousand and $1.6 million in the current three and nine-month periods ended February 28, 2010, respectively, compared to the same periods in the prior year as a result of repurchasing the convertible debentures in June 2009.In addition, the Company’s interest revenue was lower by $63 thousand and $202 thousand in the three and nine month periods ended February 28, 2010, respectively, compared to the same periods in the prior year. In the nine month period ended February 28, 2010, research and development spending decreased by $1.1 million compared to the same period in the prior year as small molecule toxicity studies in fiscal 2009 were completed.No similar costs were incurred in the current year. PLAN OF ARRANGEMENT AND CORPORATE REORGANIZATION On July 10, 2007 (the “Arrangement Date”), the Company (or “New Lorus”) completed a plan of arrangement and corporate reorganization with, among others, 4325231 Canada Inc., formerly Lorus Therapeutics Inc. (“Old Lorus”), 6707157 Canada Inc. and Pinnacle International Lands, Inc (the “Arrangement”).As a result of the plan of arrangement and reorganization, among other things, each common share of Old Lorus was exchanged for one common share of the Company and the assets (excluding certain future tax attributes and related valuation allowance) and liabilities of Old Lorus (including all of the shares of its subsidiaries held by it) were transferred, directly or indirectly, to the Company and/or its subsidiaries.The Company continued the business of Old Lorus after the Arrangement Date with the same officers and employees and continued to be governed by the same directors as Old Lorus prior to the Arrangement Date.Therefore, the Company’s operations have been accounted for on a continuity of interest basis and accordingly, the interim consolidated financial statement information included in this MD&A reflect that of the Company as if it had always carried on the business formerly carried on by Old Lorus. REGULATORY MATTERS On October 31, 2008 Lorus voluntarily delisted its common shares from trading on the NYSE Alternext US LLC (formerly the American Stock Exchange or AMEX).We currently maintain our registration with the Securities Exchange Commission in the United States. 4 QUARTERLY FINANCIAL INFORMATION (UNAUDITED) The selected financial information provided below is derived from the Company’s unaudited quarterly financial statements for each of the last eight quarters. Research and development expenditures were higher in the previous six of the last seven quarters as compared to the most recent quarter ended February 28, 2010 primarily as a result of increased development activity related to the LOR-2040 and LOR-253 programs for which development during these periods as compared to the current period.In particular, research and development costs were significantly higher during the quarters ended February 28, 2008 and May 31, 2008 as the Company incurred manufacturing costs associated with production of additional quantities of LOR-2040 to support the ongoing Phase II clinical trial in AML. General and administrative expenses during the current quarter ended February 28, 2010 were lower than in the previous two quarters as the Company incurred costs related to its annual meeting, business development and financing activities as well as additional patent costs not incurred in these prior quarters. The Company recognized a gain on the repurchase of its convertible debentures and transfer of assets of $11.0 million in the quarter ended August 31, 2009.For the quarter ended August 31, 2008 the Company recognized a gain on sale of shares of $450 thousand related to the Arrangement, as discussed above. (Amounts in 000’s except for per common share data) Feb 28, Nov 30, Aug 31, May 31, Feb 28, Nov. 30, Aug. 31, May 31, Revenue $
